Citation Nr: 0122849	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  98-20 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for narcolepsy, 
currently rated 60 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel



INTRODUCTION

The veteran served on active duty from February 1958 to 
September 1960.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 RO decision which denied the 
veteran's claims for an increased rating for narcolepsy and 
for TDIU.  In May 2000, the Board remanded the case to the RO 
for evidentiary development.  The case was returned in August 
2001.


REMAND

As an initial matter it is noted that the Board remanded the 
veteran's case in May 2000, in part, in an effort to obtain 
outstanding treatment records from Dr. Terry Taylor.  These 
attempts were unsuccessful.  Neither the RO nor the veteran 
were able to locate Dr. Taylor.  In an August 2001 informal 
hearing presentation, the veteran's representative indicated 
that the veteran was currently undergoing "detailed testing 
with Dr. Lisa Oestereich for his narcolepsy."  A review of 
the claims file does not reveal any related reports from Dr. 
Oestereich.  Additionally, it is noted that in a May 1998 
statement, the veteran indicated that he had been treated at 
the Goodyear Clinic, by Dr. Sales.  On remand, additional 
searches should also be made for records at the Goodyear 
Clinic.

In an October 1998 statement, the veteran argued that his 
1998 VA compensation examination was inadequate.  The Board 
agrees.  A review of the claims file reveals that the veteran 
last underwent a VA compensation examination in June 1998.  
This examination report does not include findings stated in 
terms of the appropriate rating criteria.  In other words, 
the examiner failed to elicit information regarding the 
frequency and nature of the veteran's narcoleptic episodes.  
The Board had hoped that the VA hospital records would have 
presented a complete picture, but the records did not.  
Accordingly, additional development of the increased rating 
claim is necessary.  

Furthermore, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Regulations implementing 
the VCAA are now published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  Except as specifically noted, 
the new regulations are effective November 9, 2000.

Accordingly, the case is again REMANDED to the RO for the 
following action:
 
1.  The RO should contact the veteran and 
ask him to furnish the names and 
addresses of all VA and non-VA medical 
providers who have treated him for 
narcolepsy.  The inquiry should include, 
but not be limited to Dr. Lisa Oestreich, 
Dr. Sales, and the Goodyear clinic.  The 
RO should then contact the identified 
sources and obtain copies of the records.

2.  The veteran should be scheduled for a 
VA examination so that the severity of 
his service-connected narcolepsy can be 
determined.  All indicated testing should 
be accomplished.  The claims folder and a 
copy of this remand should be provided to 
and reviewed by the examiner.  Based on 
his/her review of the case, it is 
requested that the examiner express an 
opinion as to the frequency and nature of 
the veteran's narcolepsy episodes.

The veteran must be properly informed of 
his scheduled VA examination, and he 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  The 
parties are informed that a failure to 
report without good cause shall result in 
a denial.

3.  The RO should undertake all 
developments required under the Veterans 
Claims Assistance Act of 2000.

4.  The veteran is informed that if there 
is outstanding relevant evidence, he must 
submit it to the RO.

5.  Thereafter, the RO should adjudicate 
the veteran's claims for an increased 
rating and for TDIU in light of all of 
the evidence, including any evidence 
received since the issuance of the last 
SSOC.  If the claims are denied, the 
veteran and his representative should be 
issued a SSOC.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


